Citation Nr: 1025135	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia
 
 
THE ISSUES
 

1.  Entitlement to service connection for hypertension, to 
include secondary to a low back disorder.

2.  Entitlement to service connection for a low back disorder, 
claimed as a residuals of a back injury.
 
3.  Entitlement to service connection for bilateral hearing loss.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans 
Services
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
  
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran had active duty from March 1957 to March 1960.
 
This matter comes to the Board of Veterans' Appeals from a 
September 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In January 2009, the Board remanded the claims for further 
development.
 
The appellant submitted a June 2004 statement from John 
Tomlinson, Doctor of Chiropractic, who opined that the 
hypertension could possibly be related to low back pain.  
Therefore, the claimant has submitted medical evidence raising a 
secondary service connection theory of entitlement and the Board 
will consider such a theory.  In light of the above, the issues 
are as stated on the title page.
 
The issues of entitlement to service connection for 
degenerative arthritis, a neck disorder, and tinnitus have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, 
the Board does not have jurisdiction over them, and they 
are referred to the AOJ for appropriate action.  
 
The issues of entitlement to service connection for a low back 
disorder and bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 
 
FINDING OF FACT
 
Hypertension was not demonstrated in-service, it was not 
compensably disabling within a year of separation from active 
duty, and there is no competent and credible evidence of a nexus 
between hypertension and service to include any low back 
disorder, even if that disorder were to be service connected.
 
 
CONCLUSION OF LAW
 
Hypertension was not incurred in or aggravated by service, it may 
not be presumed to have been so incurred, and it is not 
proximately due to, the result of, or aggravated by any low back 
disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2009).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  As for the 
service connection claims, VA notified the Veteran in October 
2002 and September 2003 of the information and evidence needed to 
substantiate and complete a claim of entitlement to direct 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  Although the RO did not give the 
appellant notice of what evidence is needed to substantiate and 
complete a claim of entitlement to secondary service connection, 
the claimant, by submitting evidence relating hypertension to a 
low back disorder, is aware of the requisite evidence to 
substantiate and complete such a claim.  Therefore, the Board 
finds that there is no prejudice to the Veteran by this Board 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).
 
VA fulfilled its duty to assist the appellant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent warranted by law, afforded 
a VA examination.  The RO obtained private treatment records from 
1990s.  The Veteran submitted a statement from Dr. Tomlinson.  As 
to private treatment records from 1970s and 1980s, the appellant 
reported these records were unavailable.
 
The Veteran's service treatment records are not available, and 
numerous attempts to secure them have been unsuccessful.  The RO 
advised the claimant of the unavailability of service treatment 
records in May 2003 correspondence.  In conformity with the 
Board's remand, the RO attempted to obtain in-service 
hospitalization records and morning reports.  The hospital in 
question indicated that there were no clinical records pertaining 
to the Veteran, and the service department noted that a search 
for morning reports could not be completed without the identity 
of the appellant's wing organization, which the claimant had 
previously stated was unavailable.  The RO prepared a memorandum 
that documented the efforts to obtain hospitalization records and 
morning reports, and that determined that further attempts would 
be futile.  The RO informed the claimant of its efforts and its 
conclusion regarding the futility of another search in the April 
2010 supplemental statement of the case.  VA has a heightened 
duty to assist the Veteran in developing his claim since the 
records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The case law does not, however, lower the legal standard 
for proving a claim for service connection but, rather, increases 
the Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.  
Russo v. Brown, 9 Vet. App. 46, 51 (1996).
 
Pursuant to the Board's remand, the Veteran underwent a VA 
examination in September 2009, and the examiner offered a medical 
opinion addressing whether there was a relationship between 
hypertension and service.
 
VA did not obtain a medical opinion addressing the secondary 
service connection theory.  The Board, however, finds that a 
medical opinion is not necessary to decide the merits of the 
claim based on a secondary service connection theory.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an examination 
is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
 Here, however, the evidence of record is sufficient to decide 
the claim of entitlement to service connection for hypertension 
based on a secondary service connection theory of entitlement.  
The competent medical evidence of record does not show that 
hypertension is related to a low back disorder.  In light of the 
lack of competent medical evidence showing that the hypertension 
or signs and symptoms of that disability may be associated with 
the low back disorder, even assuming that such a disorder were 
service connected, there is no reason for VA to obtain an opinion 
in connection with this theory of entitlement.
 
There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In such an instance, a veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  38 C.F.R. § 
3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).
 
Analysis
 
The issue of entitlement to service connection for a low back 
disorder is being remanded.  Nonetheless, the Board is 
adjudicating the issue of entitlement to service connection for 
hypertension to include secondary to a low back disorder, because 
there is sufficient evidence to determine whether hypertension is 
secondary to the low back disorder, regardless whether service 
connection is eventually granted for that low back disorder.  
Accordingly, there is no prejudice to the Veteran by this Board 
decision.  Bernard.
 
The Board has reviewed all VA treatment records dated from 2001 
to 2009, and the June 2004 statement from Dr. Tomlinson, as well 
as the September 2009 VA examination report.  These records do 
not include any competent or credible opinion linking 
hypertension either to service or to a low back disorder.  
 
These records do not reveal any competent evidence of 
hypertension during service or to a compensably disabling degree 
within a year of the Veteran's separation from active duty.  
Indeed, a November 2000 VA treatment record shows that the 
appellant himself reported that he only had a five year history 
of hypertension.  The claimant's report to the VA examiner that 
borderline hypertension was diagnosed in service is not credible 
in light of the appellant's November 2000 report which was 
presented before he began to seek monetary compensation from VA.  
 
The September 2009 VA examiner opined that it was not likely that 
the hypertension was caused by military service.  The examiner 
noted that the hypertension was not objectively documented in-
service.

Dr. Tomlinson in June 2004 opined that hypertension could 
"possibly come" from "constant pain and discomfort due to the low 
back disorder," and therefore it was more likely than not that 
the in-service motor vehicle accident "was the main cause of the 
existing problems that he has."  Dr. Tomlinson, however, was a 
doctor of chiropractic in the State of Georgia.  According to the 
Georgia Board of Chiropractors, chiropractors cannot prescribe or 
administer medicine to patients, or practice osteopathy.  See 
http://directory.fclb.org/US/Georgia/tabid/175/default.aspx.  
Hence, there is no evidence that Dr. Tomlinson had sufficient 
training to render a medical opinion on the etiology of 
hypertension.  Consequently, Dr. Tomlinson's opinion is not 
competent medical evidence.  See Black v. Brown, 10 Vet. App. 279 
(1997) (an opinion may be reduced in probative value even where 
the statement comes from someone with medical training, if the 
medical issue requires special medical knowledge).
 
The only other evidence linking hypertension to service are the 
statements of the Veteran.  Hypertension is a disorder for which 
lay evidence of etiology is not competent nexus evidence.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the 
appellant can attest to factual matters of which he had first-
hand knowledge, he is not competent to offer a medical opinion 
linking hypertension to service.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  
 
There is competent evidence that the Veteran has hypertension; 
however, without competent evidence linking the disorder to 
service or to  a low back disorder, the benefit sought on appeal 
cannot be granted.  
 
The claim is denied.
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for hypertension, to include 
secondary to a low back disorder, is denied.
 
 
REMAND
 
In its January 2009 remand, the Board directed the VA spine and 
audiological examiners to comment on the November 2003 medical 
opinion of Deane Mink, Doctor of Chiropractic, and the April 2004 
medical opinion of Allison Campbell, a clinical audiologist, 
respectively.  Neither examiner in September 2009 commented on 
the respective opinion.  Therefore, the AMC did not comply with 
the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).
 
The Veteran did not submit any additional private treatment 
records after the November 2008 Travel Board hearing even though 
the record was held open for the claimant to do so.  The 
appellant may still submit, or provide VA with authorization to 
attempt and secure additional private treatment records.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must have the September 2009 VA 
spine examiner review the November 2003 
medical opinion of Deane Mink, D.C., and 
address that opinion and any additional 
treatment records or statements addressing 
the etiology of the Veteran's low  back 
disorder.  The claims folder and a copy of 
this REMAND must be made available to the 
September 2009 VA spine examiner.  If the 
September 2009 VA spine examiner is 
unavailable, the RO should arrange to have 
Dr. Mink's November 2003 medical opinion 
reviewed by and addressed by another 
physician.  A complete rationale for 
rejecting or endorsing Dr. Mink's opinion 
must be provided.
 
The September 2009 VA spine examiner and 
any other reviewer must append a copy of 
their curriculum vitae to the medical 
comment report. 
 
2.  The RO must have the September 2009 VA 
audiologist review the April 2004 medical 
opinion of Allison Campbell, M.A., CCC-A, 
and address that opinion.  The claims 
folder and a copy of this REMAND must be 
made available to the September 2009 VA 
audiologist.  If the September 2009 VA 
audiologist is unavailable, the RO should 
arrange to have Ms. Campbell's April 2004 
medical opinion reviewed and addressed by 
another audiologist.   A complete rationale 
for rejecting or endorsing Ms. Campbell's 
opinion must be provided.
 
The September 2009 VA audiologist and any 
other reviewer must append a copy of their 
curriculum vitae to the medical comment 
report. 
 
3.  After the development requested has 
been completed the RO must review the 
reports to ensure that they are in complete 
compliance with the directives of this 
REMAND.  If a report is deficient in any 
manner, the RO must implement corrective 
procedures at once.
 
4.  Thereafter, the RO should readjudicate 
the claims.  If any benefit is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


